Filed 5/13/15 Autler v. Super. Ct. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



CAROLE AUTLER,

         Petitioner,                                                     E063217

v.                                                                       (Super.Ct.No. RIC1108021)

THE SUPERIOR COURT OF                                                    OPINION
RIVERSIDE COUNTY,

         Respondent;

LARRY WILSON,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for writ of prohibition. Daniel A. Ottolia,

Judge. Petition is granted.

         Carole Autler, in pro. per.

         No appearance for Respondent.

         Law Office of Michael Geller and Michael S. Geller for Real Party in Interest.




                                                             1
        In this matter we have reviewed the petition and the opposition filed by real party

in interest. We have determined that resolution of the matter involves the application of

settled principles of law, and that issuance of a peremptory writ in the first instance is

therefore appropriate. (Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal. 3d 171,

178.)

                                       DISCUSSION

        The record does not reflect that the trial court ever issued a contempt citation or

that one was personally served on petitioner. This is essential to confer jurisdiction to

hear the contempt proceeding. (Cedars-Sinai Imaging Medical Group v. Superior Court

(2000) 83 Cal. App. 4th 1281.) Petitioner has not waived the requirement; she objected at

the hearing at which the court determined that a citation should (but did not) issue. Nor,

of course, has she defended on the merits because the contempt hearing has not yet been

held, but has been stayed by this court.

                                       DISPOSITION

        The petition for writ of prohibition is granted. Let a peremptory writ of

prohibition issue, directing the Superior Court of Riverside County to vacate the

proposed contempt hearing date. This order is without prejudice to renewed proceedings

should a citation issue in the future and be properly served upon petitioner.

        Petitioner is directed to prepare and have the peremptory writ of prohibition

issued, copies served, and the original filed with the clerk of this court, together with

proof of service on all parties. The parties shall bear their own costs.



                                              2
       The previously ordered stay is lifted.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                    RAMIREZ
                                                              P. J.
We concur:



HOLLENHORST
                          J.



KING
                          J.




                                                3